Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This communication is a First Office Action on the merits in reply to application number 17/451,672 filed on 10/21/2021.
Claims 1-20 are currently pending and have been examined.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119 and/or 35 U.S.C. 120 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 10/21/2021 are in compliance with the provisions of 37 CFR 1.97 and have been entered into the record.  Accordingly, the information disclosure statements are being considered by the examiner.

CONTINUATION 
This application is a continuation of U.S. application 15/655,746 (now US Pat. No. 11,164,151) filed on 07/20/2017 (“Parent Application”).  See MPEP §201.08.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Claim Objection
Claim 16 is objected to because the claim does not end with a period.  See MPEP 608.01(m).  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1, 2, 5, 7-12, and 14-17 of U.S. Patent No. 11,164,151 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
	
Claims of instant App.
(as filed on 10/21/2021)
Claims of US Pat. No. 11,164,151
(issued on 11/02/2021)
1
1
2
2
3
1
4
1
5
1
6
5
7
7
8
7
9
10
10
8
11
9
12
11
13
12
14
11
15
11
16
11
17
14
18
16
19
17
20
15


The chart above maps claims of the instant application to corresponding claims of U.S. Patent 11,164,151 that are patentably indistinct, though not identical.  One of ordinary skill in the art would have recognized the slight differences between the claim language/limitations of the corresponding claims as being directed towards intention, non-functional and non-structural field-of-use language, slight variations in terminology, or obvious variants of claim elements, and therefore these claims are not patentably distinct from one another despite these slight differences.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	
Claims 1-4, 6-14, 16, and 18-20 are rejected under 35 U.S.C. §103 as unpatentable over Hill et al. (US 2016/0315836, hereinafter “Hill”) in view of Hodge et al. (US 2014/0287715, hereinafter “Hodge”).

Claims 1/12:  As per claim 12, Hill teaches a method for providing job-specific training material to an inmate within a controlled environment, the method comprising:
authenticating an inmate by receiving at least one authentication request at a control platform, comprising one or more servers, from a multifunction wireless device in response to an inmate-initiated action (paragraphs 20-22, 25, 28-31, and Figs. 2-5:  e.g., Users, e.g., inmates, juveniles, detainees, or other individuals under any type of supervision in a correctional environment may interact with the content management platform; Referring now to FIG. 1, process 100 begins with serving to a user, a secured credentialing graphical-user interface that is programmed to receive user user-account information from a particular user for access to a content management platform associated with the correctional facility environment; In FIG. 2 and in one embodiment, a user interested in engaging in various activities, tasks, games, and/or the like at the correctional facility may interact with one or more client device(s) 206 to initiate a request, which may be received by the content management; client device(s) 206 may also include a communication system to communicate with the various components of the content management platform 202 via a wireline and/or wireless communications, e.g., through a network 218, e.g., the Internet, an intranet, an Ethernet network, a wireline network, a wireless network, a mobile communications network, and/or another communication network; Once the credentialing graphical-user interface(s) have been served and access has been authenticated to the requested user based on user-account information, additional interactive interfaces/input forms (e.g. a user-interface or graphical user-interface (GUI)) may be generated that allows the authenticated user to participate in various activities corresponding to the correctional facility that result in the user earning one or more reward points),
providing the inmate access to interactive training materials stored on a training database, the interactive training materials comprising job-specific skills training information stored as distinct training modules (paragraphs 20, 38-40, 49, 68, 71, 81, 83, and Figs. 3-6: e.g., content management platform 202 allows a secure setting for workers, e.g., inmates, juveniles, detainees, or other individuals under any type of supervision in a "correctional environment," to be presented with digital computing device training and work opportunities on a computing device; Users, e.g., inmates, juveniles, detainees, or other individuals under any type of supervision in a correctional environment may interact with the content management platform to engage in the plurality of different educational based tasks, activities, games, and/or the like; content digitally delivered on an individual basis with little to no instructor interaction needed, the built in incentive structure further serves to draw in learners that can otherwise be uninterested in participating in the statistically beneficial educational, vocational, and treatment programming; environment allowing users A-N 702 to track skills they have started to learn or mastered, and their progress on certain skills. Skill achievements may also be displayed in a resume or CV fashion to benefit workers, after they leave the correctional environment, in obtaining employment or proving skill achievement and progress; content management platform 202 may include or be connected with a database 220, which may be a general repository of data including data … database … the database 220 may be a database server),
wherein the access is provided to the inmate based on a profile corresponding to the inmate stored in a profile database and a successful authentication of the inmate, via the multifunction wireless device (paragraphs 29, 65-72, and Figs. 1-5 and 7-8: e.g., content management platform 202 screens tasks for appropriateness (718), e.g., to be handled by the users A-N 702 located in a correctional setting, and screens users A-N 702 for interest in the work. The work can be provided by a client 708 of the digital work. The client 708 connects with the third party digital work platform 704 to provide the tasks needing to be handled. The third party digital work platform 704 communicates the tasks to the content management platform 202 for a determination of appropriateness and an available user A-N…content management platform 202 routes tasks for handling by the user A-N; Once the credentialing graphical-user interface(s) have been served and access has been authenticated to the requested user based on user-account information, additional interactive interfaces/input forms (e.g. a user-interface or graphical user-interface (GUI)) may be generated that allows the authenticated user to participate in various activities corresponding to the correctional facility; The work platform can include a single sign-on and be tied to the login of the content management platform);
receiving updates at the control platform corresponding to the interaction between the inmate and the interactive training materials (Abstract, paragraphs 17, 32, 44, 59, 64, and Fig. 4:  e.g., the management system is able to track and monitor a particular user's activities and engagements and automatically award points, badges, etc., for achievement of one or more goals within the various activities, games, and/or tasks; The content management system 202 can also provide monetary awards for the education based tasks, e.g., described above, and/or distributed labor tasks, e.g., described in FIGS. 7 and 8, that can be used for both digital and analog rewards; content management platform 202 can electronically measure educational effort, achievement, and completion (of a course, lesson, goal, survey, badge, or more) and automatically calculate and award "points" (which includes digital points, coins, rewards, or other forms of digital currency) onto the individuals personal digital learning account); and
modifying the profile corresponding to the inmate based on the received updates (Abstract, paragraphs 17, 32, 44, 59-60, 64, and Fig. 4:  e.g., the management system is able to track and monitor a particular user's activities and engagements and automatically award points, badges, etc., for achievement of one or more goals within the various activities, games, and/or tasks; The content management system 202 can also provide monetary awards for the education based tasks, e.g., described above, and/or distributed labor tasks, e.g., described in FIGS. 7 and 8, that can be used for both digital and analog rewards; content management platform 202 can electronically measure educational effort, achievement, and completion (of a course, lesson, goal, survey, badge, or more) and automatically calculate and award "points" (which includes digital points, coins, rewards, or other forms of digital currency) onto the individuals personal digital learning account; once users are no longer residents at a correctional institution, it is possible for the content management platform 202 to convert the users account and profile so that users can continue to use elements of the content management platform).

Hill does not teach:
wherein the multifunction wireless device is tamperproof and comprises locking circuitry configured to disable the multifunction wireless device when a locking event occurs (Examiner’s Note:  Hill does at least suggest this limitation in at least paragraph 57, describing a feature whereby the device may be unlocked and locked again in response to earning and using reward points, and in paragraphs 26, 27, 81, and 82, describing locking/unlocking capability of the computing device and otherwise disabled features in response to location recognition – e.g., When a client device is separated from the mini desks designated cabling or moves beyond the requisite signal range of the dock, the device, through MDM software, can again disable the undesirable features like the camera while leaving intact the remaining feature);
terminating the inmate's access to the interactive training materials in response to detecting a prohibited interaction between the inmate and the interactive training materials.

Hodge teaches:
wherein the multifunction wireless device is tamperproof and comprises locking circuitry configured to disable the multifunction wireless device when a locking event occurs (paragraphs 2 and 86:  The disclosure relates to a multifunction wireless device, and more specifically to a wireless communication device capable of communicating over a WiFi network in a controlled environment; The multi-function device can include one or more ports to facilitate connection with the kiosk. The kiosk may function as a diagnostic center for the device, as well as for a data hub. By functioning as a diagnostic center, the kiosk may automatically run diagnostic processes on the device to detect any tampering and to ensure all software/firmware is up to date. When tampering is detected, the kiosk may issue a "lock" command to the device to prevent its further use; See also, paragraph 35: device can be designed so as to prevent tampering with the software, including the operating systems. For example, the software may be locked, such that access to certain functions and/or files is prohibited to the inmate; See also, paragraph 41:  For example, the inmate may be required to keep a finger on a fingerprint pad or keep the device camera aimed at the inmate's face/eyes for continued authentication. Other forms of authentication information can continue to be monitored during device usage. Such information may be monitored continuously, or at brief intervals. A failure to provide such authentication information at any given time (for continuous monitoring) or at any given authentication interval (for interval monitoring) will cause the device 200 to re-enter lock-down mode and terminate or suspend device usage until the authentication information is newly provided);
terminating the inmate's access to the interactive training materials in response to detecting a prohibited interaction between the inmate and the interactive training materials (paragraphs 35, 37, 41, 81, and 86:  Inmate training materials and/or interactive courses can also be provided, as well as inmate games; Video content supplied by the administrator may be for purposes of education, training, notification, or other purpose; In an embodiment, the device can be designed so as to prevent tampering with the software; the software may be locked, such that access to certain functions and/or files is prohibited to the inmate; When tampering is detected [i.e., a prohibited interaction], the kiosk may issue a "lock" command to the device to prevent its further use).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hill with Hodge because the references are analogous since each is directed to features for managing access to computer-based resources (e.g., training/educational materials) for users (e.g., inmates) in controlled environments (e.g., correctional facility), which falls within applicant’s field of endeavor of providing training/testing using network computing devices, and because combining the teachings of Hill with Hodge’s locking circuitry feature to disable the device when a locking event occurs for detecting prohibiting activities and feature for terminating access to interactive training materials in response to detecting a prohibited interaction between the inmate and the interactive training materials, as claimed, would contribute to Hill’s pursuit of providing educational opportunities while also monitoring users to ensure compliance with rules, such as to ensure that users’ tasks are appropriate for their environment (Hill at paragraph 31), and because Hill already suggests similar features for locking/disabling access to the device or certain device features in response to certain detected events (at least paragraphs 26, 27, 57, 81, and 82:  e.g., client device can securely recognize the device as in a designated location, and the client device, executing in conjunction with the content management platform, can unlock certain built-in features, that are otherwise disabled. Such features may include camera features and functionality or augmented learning and entertainment packages; When a client device is separated from the mini desks designated cabling or moves beyond the requisite signal range of the dock, the device…can again disable the undesirable features); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 1 is directed to a system that recites substantially similar limitations as those set forth in claim 1 and discussed above.  Hill, in view of Hodge, teaches a system for performing the limitations discussed above (Hill at paragraphs 21-24, 84, and Figs. 2-5; See also, Hodge at Figs. 1, 2, 6, and paragraphs 19-21 and 39), and therefore claim 1 is rejected using the same references and for substantially the same reasons as claim 12.

Claims 2/13:  Hill further teaches wherein the job-specific training information relates to at least one of: a computer programming task, an information technology task, a plumbing task, a masonry task, a culinary arts task, an HVAC task, an electrical task, a specific product assembly task, a specific product repair task, and a mechanical task (paragraphs 26, 68, 72, and 81: vocational training, online education; digital computing device training; training machine learning algorithms by providing human input).

Claims 3/14:  Hill further teaches wherein the multifunction wireless device is further configured to perform an automated security scan of an interaction between the inmate and the interactive training materials … (paragraphs 24, 26, 61, and 69:  e.g., the content management platform 202 may: 1) securely limit the range and use of client device cameras, network connections, and other device features to designated areas within a correctional facility environment…enable the activities of users to be controlled, limited, and monitored; digitally discover the mini desk through proper signaling means (bluetooth, RFID, NFC, 802.11p, etc.), the client device can securely recognize the device as in a designated location; Components of the content management platform 202 can include one or more of …Tablet technology to gather a large amount of data related to goal setting, achievement and interaction. Assessment across multiple areas of content and evaluation: risk), but does not teach to detect any prohibited interactions using the control platform.
Hodge teaches to detect any prohibited interactions using the control platform (paragraphs 35, 37, 41, 81, and 86: the device can be designed so as to prevent tampering with the software; the software may be locked, such that access to certain functions and/or files is prohibited to the inmate; When tampering is detected [i.e., a prohibited interaction], the kiosk may issue a "lock" command to the device to prevent its further use).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Hill/Hodge to include Hodge’s feature for detecting prohibited interactions, as claimed, in order to contribute to Hill’s pursuit of providing educational opportunities while also monitoring users to ensure compliance with rules, such as to ensure that users’ tasks are appropriate for their environment (Hill at paragraph 31), and to serve the motivation of increasing security of the facility in which the device is used (Hill at paragraphs 71 and 81); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 4:  Hill does not teach the limitation of claim 4.
Hodge teaches wherein the prohibited interaction between the inmate and the interactive training materials is detected during the automated security scan (paragraphs 35, 37, 41, 81, and 86: Inmate training materials and/or interactive courses can also be provided, as well as inmate games; Video content supplied by the administrator may be for purposes of education, training, notification, or other purpose; In an embodiment, the device can be designed so as to prevent tampering with the software; Once the device 200 has been successfully unlocked through the authentication of input information, the inmate may then be required to continue to provide the input information for continued authentication. For example, the inmate may be required to keep a finger on a fingerprint pad or keep the device camera aimed at the inmate's face/eyes for continued authentication. Other forms of authentication information can continue to be monitored during device usage. Such information may be monitored continuously, or at brief intervals; the software may be locked, such that access to certain functions and/or files is prohibited to the inmate; When tampering is detected [i.e., a prohibited interaction], the kiosk may issue a "lock" command to the device to prevent its further use).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Hill/Hodge to include Hodge’s feature for detecting prohibited interactions during the automated security scan, as claimed, in order to contribute to Hill’s pursuit of providing educational opportunities while also monitoring users to ensure compliance with rules, such as to ensure that users’ tasks are appropriate for their environment (Hill at paragraph 31), and to serve the motivation of increasing security of the facility in which the device is used (Hill at paragraphs 71 and 81); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 6/20:  Each of Hill and Hodge further teaches wherein the multifunction wireless device further comprises location tracking circuitry configured to detect a location of the multifunction wireless device (Hill at paragraphs 77, 78, 81, and 83: provide location-based activation of determined features of the computing device 11; limits the use of certain device functionality of the computing device 900 to a specified physical location; computing device 1112 securely recognizes the device as in a designated location, and the computing device 1112 unlocks certain built-in features, that are otherwise disabled, e.g., through the use of mobile device management (MDM) software. Features may include, but are not limited to, camera features and functionality or augmented learning and entertainment packages. With these features activated, the users can use the dock 900 for secure activities, e.g., video conferencing, vocational training, online education, distributed labor (modular digital work tasks accomplished by a pool of workers), and telemedicine. The dock 900 provides, e.g., for security reasons, an environment where such activities be accomplished in certain, e.g., monitored, areas of the correctional institution; securely disabling undesirable features when the user is outside designated locations, while allowing features in desired locations, the dock; See also, Hodge at paragraphs 37:  Inmate access, location and tracking using the GPS function or the WIFI function).

Claim 7:  Hill further teaches an employment subsystem configured to provide an interface for the inmate to perform one or more job-specific tasks, and wherein the control platform is further configured to provide the inmate access to a secure online job platform to perform the one or more job-specific tasks for pay (paragraphs 65-72 and Figs. 7-8:  e.g., FIG. 7 is a block diagram of an example distribution network 700 of tasks to users A-N 702, a third party digital work platform 704 and an external labor pool 706. The content management platform 202 screens tasks for appropriateness (718), e.g., to be handled by the users A-N 702 located in a correctional setting, and screens users A-N 702 for interest in the work. The work can be provided by a client 708 of the digital work. The client 708 connects with the third party digital work platform 704 to provide the tasks needing to be handled; content management platform 202 is designed for use with the correctional environment, including but not limited to jails, prisons, juvenile detention centers, Immigration and Customs Enforcement detention facilities, adult transitional housing, addiction treatment centers, persons on parole or supervised release, etc. The content management platform 202 allows a secure setting for workers, e.g., inmates, juveniles, detainees, or other individuals under any type of supervision in a "correctional environment," to be presented with digital computing device training and work opportunities on a computing device and earn credits, e.g., wages, credits, points, tokens, or other form of compensation monetary or otherwise, based on completion of tasks).

Claims 8/19:  Hill further teaches wherein the secure online job platform is configured to track an amount of time the inmate spends performing the specific task and to calculate a monetary value for the specific task based on at least one of the amount of time spent performing the specific task or a number of times the specific task was performed (paragraph 70 and Fig. 8:  handling the completion of tasks, compensation and reporting. The content management platform 202 reports to the facility inmate management system 710 and/or the API integration documents the time spent by the users A-N 702, performance, etc. The facility management system 710 can provide goods and/or services 802 to the users A-N 702 in exchange for money and/or credits 804 earned by the user A-N 702, e.g., for completing tasks. The users A-N 702 can use a tablet to work on or complete a task and after doing some portion or all of that task. The users A-N 702 receive credits that automatically transfer and are viewable on both the content management platform 202 and the inmate management network).

Claim 9:  Hill further teaches wherein the employment subsystem is configured to conduct at least one of a telephone call, a web-conference, a video conference, an instant voice message, an instant text message, a video message, an SMS communication, or a VoIP communication (paragraphs 24-26, 36, 73, and 76-83:  client device can securely recognize the device as in a designated location, and the client device, executing in conjunction with the content management platform, can unlock certain built-in features…may be used for secure activities e.g., video conferencing; In one example, the electronic device 1112 is a touchscreen tablet and the dock 900 is a desk. In other examples the electronic device 1112 is a handheld device, phone, or limited capacity keyboard device e.g., a notebook; videoconferencing/camera access is only allowed in approved areas of correction facilities).

Claim 10:  Hill further teaches wherein the control platform is further configured to authenticate the inmate using at least one of: a login and password information, a biometric information, or a radio frequency identification (Abstract, Fig. 1, and paragraphs 44, 51, and 72:  e.g., To create an individual account, a user may be required to fill in personal information including name and birthday. They may be also required to select the correctional environment where they are housed as well as their inmate ID or other unique identifying ID as used by their particular correctional environment or in line with the inmate management system used by the correctional environment. They are also asked to create a password and to select security questions to help verify identity and resolve any instances where a password is forgotten; serve to a user a login menu that is executed on a computing device, wherein the login menu is programmed to acquire from a user a set of parameters for access to a facility computing environment).

Claim 11:  Hill further teaches wherein the interaction comprises a completion of a training module (paragraphs 31-34, 43-44, 55, 61, 69-70, and Fig. 4: e.g., automatically measure and quantify the educational effort, achievement, and completion (e.g., of a course, lesson, goal, survey, or more) and automatically calculate award points (e.g., digital points, coins, rewards, or other forms of digital currency) for inclusion into the user's personal account; the integration platform 600 can integrate more or less types of environments. Productive behavior on the content management platform 202 (608), e.g., effort, achievements and/or completion of material, can earn rewards on the content management platform; automatically delivers information to the correctional environment's inmate management network 710 about hours worked, tasks completed or started, credits earned, and other data relevant to the worker and the task).

Claim 16:  Hill further teaches determining an ability level related to the inmate's ability to perform a specific task based at least in part on the inmate's interaction with the one or more distinct training modules of the interactive training materials using the control platform, wherein the specific task is related to the provided interactive training materials (paragraphs 28-29, 32, 61, 72, and Figs. 4-6:  e.g., The interfaces may include interactive elements, e.g., buttons, forms, activity logs, fields, streaming capabilities for streaming games, tasks, and/or activities, selections, inputs, images, etc., charts, for displaying various rewards, and/or activities; may earn points based on educational effort, achievement, and completion of a course, lesson, goal, surveys displayed within the interactive interfaces. Factors e.g., time spent in the course, speed of completion, completion, accuracy or length of answers to quiz questions, consistency of use, advancement in a subject area, accomplishment of goals, and other factors may all be collected by the correction application, and subsequently processed to calculate the number of points that should be awarded to a user; Assessment across multiple areas of content and evaluation: risk, education level, literacy level, job experience, job readiness, career interest, health, family relationship, and other areas. Assessment dynamically recommends a course of study and set of goals for user. Users progress through content pathway based on goal set. An adaptive content management platform 202 dynamically adds in extra practice, content, etc. based on performance. Goal-based platform includes intermittent real-world scenarios/challenges/surveys. Platform "spaces" or "scaffolds" out topic review of previously covered topic to increase retention).

Claim 18:  Hill further teaches providing the inmate access to a secure online job platform to perform the specific task (paragraphs 65, 70, and Figs. 7-8:  e.g., content management platform 202 screens tasks for appropriateness (718), e.g., to be handled by the users A-N 702 located in a correctional setting, and screens users A-N 702 for interest in the work. The work can be provided by a client 708 of the digital work. The client 708 connects with the third party digital work platform 704 to provide the tasks needing to be handled. The third party digital work platform 704 communicates the tasks to the content management platform 202 for a determination of appropriateness and an available user A-N).

Claims 5 and 15 are rejected under 35 U.S.C. §103 as unpatentable over Hill et al. (US 2016/0315836, hereinafter “Hill”) in view of Hodge et al. (US 2014/0287715, hereinafter “Hodge”), as applied to claims 3 and 14 above, and further in view of Lippert et al. (US Patent No. 7,912,900, hereinafter “Lippert”).

Claims 5/15:  Hill, in view of Hodge, teaches the automated security scan detecting the prohibited interaction between the inmate and the interactive training materials (as discussed above in the rejection of claims 3/14), but does not explicitly teach wherein the multifunction wireless device is further configured to send a notification to a system administrator in response.
Lippert teaches wherein the multifunction wireless device is further configured to send a notification to a system administrator in response (col. 7, lines 55-60; col. 13, line 32 – col. 14, line 19:  e.g., an alert is sent to an online teacher as notification of the cheating or suspected cheating event. The alert includes two response buttons and response text; An alert for the suspected cheating event can be sent to the teacher or administrator to provide notification that an unusual event has occurred that may require action on behalf of the teacher or administrator).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hill/Hodge with Lippert because the references are analogous since each is directed to features for managing computer-based learning/training, which falls within applicant’s field of endeavor of providing training/testing using network computing devices, and because combining the teachings of Hill/Hodge with Lippert’s feature for notifying an administrator based on a detected prohibited interaction, would contribute to Hill’s pursuit of providing educational opportunities while also monitoring users to ensure compliance with rules, such as to ensure that users’ tasks are appropriate for their environment (Hill at paragraph 31), and because these Lippert’s features would be appreciated as a beneficial extension of Hill’s positive reinforcement of desired behavior of offering incentives/awards for desirable activities (Hill at paragraph 17) sine the loss of access rights would serve as a negative reinforcement and thus a deterrent to prohibited/undesirable user behavior; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 17 is rejected under 35 U.S.C. §103 as unpatentable over Hill et al. (US 2016/0315836, hereinafter “Hill”) in view of Hodge et al. (US 2014/0287715, hereinafter “Hodge”), as applied to claim 16 above, and further in view of Shusterman (US 2015/0286980).

Claim 17:  Hill further teaches wherein the determined ability level relates to the inmate's ability level to perform a task (as discussed above in the rejection of claim 16), but does not teach the task for which the ability level is determined as comprising at least one of: the computer programming task, the information technology task, the plumbing task, the masonry task, the culinary arts task, the HVAC task, the electrical task, the specific product assembly task, the specific product repair task, or the mechanical task.
Shusterman teaches a determined ability level relates to a person’s ability level to perform a task comprising at least one of: the computer programming task, the information technology task, the plumbing task, the masonry task, the culinary arts task, the HVAC task, the electrical task, the specific product assembly task, the specific product repair task, or the mechanical task (paragraph 43:  listed job/task may require a specific skill set (e.g., a skilled electrician). For such jobs/tasks, a user (e.g., operating a user computing entity 10 (e.g., 10A, 10B, 10C) may provisionally sign up for the job/task that requires a specific skill set, but may need to be authorized to complete the job/task. In one embodiment, since Mrs. Jane Doe's profile indicates that she is a licensed electrician, she may be automatically authorized by the organizing system 100 to complete the job/task. In another embodiment, a user whose user profile is associated with appropriate administrative roles and/or privileges may view Mrs. Jane Doe's profile (e.g., via a user computing device 10 (e.g., 10A, 10B, 10C)) and see that she is a licensed electrician and manually authorize her to complete the job/task).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hill/Hodge with Shusterman because the references are analogous since each is directed to computer-implemented features for organizing/managing human performance of tasks, with focus on tracking achievement of tasks or learning objectives, which falls within applicant’s field of endeavor of providing training/testing using network computing devices, and because incorporating Shusterman’s feature for determining a person’s ability level for a type of task (e.g., electrical task) would be a compatible, yet beneficial, extension of Hill’s existing feature for screening applicants based on their interest in the work (Hill at paragraph 65) by extending the screening to ensure the inmates have the necessary skillset to successfully perform certain types of tasks; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ducrou et al. (US Patent No. 9,870,713):  discloses features for detecting unauthorized information exchange between users, including for example, a cheating monitoring system that prohibits  certain Internet activities of test takers (See, e.g., col. 8, lines 25-37).
Rae et al. (US 2008/0057976):  discloses wireless communication control in a controlled environment facility.
Schaefers (US Patent No. 8,832,374):  discloses features for providing electronic content to residents of controlled-environment facilities.
Gupta (US 2015/0188925):  discloses internet access authorization and regulation features for a controlled environment of an institutional facility.
Providing simulated online and mobile learning experiences in a prison education setting: Lessons learned from the PLEIADES pilot project. Farley, Helen; Murphy, Angela; Bedford, Tasman. International Journal of Mobile and Blended Learning 6.1: 17-32. IGI Global. (Jan 1, 2014):  discloses a project involving delivery of higher education coursework exclusively online to users in prison environments.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
09/20/2022